DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on September 14, 2021.  In virtue of this amendment:
Claim 15 is cancelled;
Claim 25 is newly added; and thus,
Claims 1-14 and 16-25 are now pending in the instant application.
Claim Objections
Claim 25 is objected to because of the following informalities:  
In line 1, “15” should be changed to --14--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexopoulos et al. (US 9,270,030 of record).

    PNG
    media_image1.png
    564
    849
    media_image1.png
    Greyscale

With respect to claim 14, Alexopoulos discloses in figure 61 an antenna apparatus, comprising: a ground plane (262, e.g., metal backing is a ground plane); second patch antenna patterns (PP221-PP22, e.g., second patches) disposed above and spaced apart from a first surface (upper surface of the ground plane 262) of the ground plane along a thickness direction (figure 61 shows the thickness direction thereof) of the antenna apparatus, and spaced apart from each other along a first direction normal (a high direction thereof) to the thickness direction (see figure 61); first patch antenna patterns (PP11-PP12, e.g., second patches) disposed above and spaced apart from the first surface of the ground plane along the thickness direction, spaced apart from each other along the first direction, and disposed between the second patch antenna patterns along the first direction (see figure 61); second feed vias (F21-F22, e.g., second feeds) configured to provide second feed paths of the second patch antenna patterns through respective second points of the second patch antenna patterns disposed adjacent to edges of the second 
With respect to claim 19, Alexopoulos discloses that further comprising ground vias (GV) electrically connecting the first coupling patterns to the ground plane (see figure 61).
Allowable Subject Matter
Claims 1-13 and 20-24 are allowed.
Claims 16-18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
a first upper patch pattern disposed above and spaced apart from a surface of the first patch antenna opposite the ground plane; and a second upper patch pattern disposed above and spaced apart from a surface of the second patch antenna pattern opposite the ground plane”, in combination with the remaining claimed limitations as claimed in independent claim 20 (claims 21-24 would be allowable as being dependent on claim 20).
Reasons for indicating the allowable subject matter of claims 1-13 were provided in the previous office action mailed on June 15, 2021.
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Applicant argued that Alexopoulos does not anticipated or disclose “wherein the second patch antenna patterns are spaced apart from the first surface of the ground plane more than the first patch antenna patterns” as recited in claim 14.
Examiner respectfully disagrees since this claimed above feature is clearly shown in figure 51 thereof.

    PNG
    media_image2.png
    421
    940
    media_image2.png
    Greyscale

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 30, 2021